TANZER, J.,
dissenting.
The trial court found that there was no evidence that defendant had reason to expect that Robertson *713had a propensity for violent behavior and, accordingly, concluded that there was no legal duty to warn plaintiff of such a propensity. There was evidence of prior emotional behavior of Robertson, but nothing more. The fact that defendant, an older woman, asked for help, does not indicate that she feared violence. Rather, it showed only that she, along with plaintiff, knew that the use of force might become necessary in any eviction situation. I believe the trial court ruling was correct.
Campbell, J., joins in this dissent.